As filed with the Securities and Exchange Commission on October 12, 2007 Registration No. 333-144684 UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 Amendment No. 2TO F ORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RODMAN & RENSHAW CAPITAL GROUP, INC. f/k/aENTHRUST FINANCIAL SERVICES, INC. (Exact name of Registrant as specified in its charter) Delaware 6211 84-1374481 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. EmployerIdentification No.) Rodman & Renshaw Capital Group, Inc.1270 Avenue of the AmericasNew York, New York 10020(212) 356-0500(212) 356-0536 Facsimile (Address, including zip code, and telephone number, including area code, of Registrants executive offices) Michael LacovaraChief Executive OfficerRodman & Renshaw Capital Group, Inc.1270 Avenue of the AmericasNew York, New York 10020(212) 356-0500(212) 356-0536 Facsimile (Name, address, including zip code, and telephone number, including area code, of agent for service) Please send copies of all communications to: Kenneth S. Rose, Esq.Joel J. Goldschmidt, Esq.Morse, Zelnick, Rose & Lander, LLP405 Park Avenue, Suite 1401New York, New York 10022(212) 838-5030(212) 838-9190 Facsimile Fred B. White, III, Esq.David C. Ingles, Esq.Skadden, Arps, Slate, Meagher & Flom LLPFour Times SquareNew York, New York 10036-6522(212) 735-3000(212) 735-2000 Facsimile Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the Securities Act), check the following box. S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ (cover continued on next page) The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. CALCULATION OF REGISTRATION FEE Title of Each Class ofSecurities to be Registered Proposed MaximumAggregate OfferingPrice (1) Amount ofRegistration Fee Common stock $ 86,250,000.00 (1) $ 2,647.88 Common stock $ 14,283,217.75 (2) $ 438.50 Common stock $ 9,828,100.00 (3) $ 301.72 Total $ 110,361,317.75 $ 3,388.10 Amount Previously Paid $ 2,647.88 Amount Due $ 740.22 (1) Estimated solely for purposes of calculating the amount of the registration fee paid pursuant to Rule 457(o) under the Securities Act. Includes: (i) shares offered for sale by the registrant, including shares covered by the underwriters over-allotment option; and (ii) 4,000,000 of the shares offered for sale by the selling stockholders under the alternative selling stockholder prospectus following completion of the underwritten offering. (2) Estimated solely for purposes of calculating the amount of the registration fee payable pursuant to Rule 457(c) promulgated under the Securities Act. Based on 1,970,099 shares to be offered for sale by the selling stockholders under the alternative selling stockholder prospectus following completion of the underwritten offering of our common stock described in this registration statement. Pursuant to Rule 457(c), the proposed maximum offering price is based on the average bid and asked price of a share of common stock as reported on the OTC Bulletin Board on October 8, 2007 of $7.25. (3) Estimated solely for purposes of calculating the amount of the registration fee payable pursuant to Rule 457(g) promulgated under the Securities Act. Based on 1,355,600 shares to be sold by the selling stockholders under the alternative selling stockholder prospectus, which shares are issuable upon the exercise of warrants having an exercise price of $7.00 per share. Pursuant to Rule 457(g), the proposed maximum offering price is based on the higher of warrant exercise price and the market price computed under Rule 457(c). The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED OCTOBER 12, 2007 PRELIMINARY PROSPECTUS 8,000,000 Shares Common Stock We are an investment banking firm headquartered in New York City. We are offering 8,000,000 shares of our common stock. We anticipate that the offering price of the shares will be in the range of $5.00 to $7.00 per share. Our common stock currently trades on the OTC Bulletin Board under the symbol RDRN.OB. We have applied to list our common stock on the NASDAQ Global Market under the symbol RODM. Investing in our common stock involves risk. Please read Risk Factors beginning on page13 for a discussion of the factors you should consider before you make your investment decision. Per Share Total Public offering price of common stock $ $ Underwriting discounts $ $ Proceeds to us (before expense) $ $ (1) This amount is the total before deducting legal, accounting, printing and other offering expenses payable by us, which are estimated at $1.25 million. The underwriters may also purchase up to 1,200,000 additional shares from us at the public offering price set forth above, less the underwriting discount, within 30 days of the date of this prospectus to cover over-allotments. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the disclosures in this prospectus. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the shares against payment in New York, New York on or about , 2007, subject to customary closing conditions. S ANDLER ON EILL + P
